Reason for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
References Grinstein et al (US 6,714,201), Dean et al (US 2019/0052637) and Przybyla et al (US 2020/0064439) are cited because they are pertinent to the method and apparatus for wireless communications based on measuring the difference in clock speeds among synchronized array of clocks.  However, none of the cited references teaches or suggests a wireless communications system comprising: a receiver comprises: a synchronized array of clocks, wherein a speed of time measured by each one of the clocks in the synchronized array of clocks relative to the other clocks is tracked, and a transmitter comprises: a constellation of masses, wherein a relative position of individual ones of the masses of the constellation of masses encodes digital data sensed by the receiver in the form of a gravity field change that causes a difference in the speed of clocks measured and utilized by the receiver which clock speed differential corresponds to and enables the replication of the original digital data set that was input into the transmitter as recited in claim 1 and further limitations of the dependent claims 2-8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571)272-3018.  The examiner can normally be reached on 9:00 - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth N. Vanderpuye, can be reached at (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636